In a proceeding under article 78 of the Civil Practice Act, to enjoin the District Attorney of Orange County from using petitioners’ alleged confessions upon their retrial for murder in the first degree and to compel the District Attorney to suppress such confessions, by reason of the decision of this court on a prior appeal (People v. Ruocco, 11 A D 2d 807), petitioners appeal from an order of the Supreme Court, Orange County, dated January 4, 1962, which denied their application. Order affirmed, without costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Hill, Rabin and Hopkins, JJ., concur.